737 A.2d 552 (1999)
In re Gregory B. MACAULAY, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 98-BG-414.
District of Columbia Court of Appeals.
Decided October 7, 1999.
Before TERRY and REID, Associate Judges, and NEWMAN, Senior Judge.
PER CURIAM:
On February 26, 1998, the United States Court of Appeals for the District of Columbia Circuit ("the D.C. Circuit") publicly reprimanded respondent, Gregory B. Macaulay, for failing to comply with that court's orders appointing him as counsel under the Criminal Justice Act and directing him to file a brief on behalf of the appellant he was appointed to represent. *553 Bar Counsel filed with this court a certified copy of the D.C. Circuit's disciplinary order, and on April 7, 1998, this court referred the matter to the Board on Professional Responsibility ("the Board").
The Board has now filed its report and recommendation. It recommends the imposition of reciprocal discipline in the form of a public censure, a sanction functionally equivalent to the public reprimand issued by the D.C. Circuit. See In re Bell, 716 A.2d 205, 206 (D.C.1998). Bar Counsel has informed the court that he takes no exception to the Board's report and recommendation. Respondent has not filed any opposition to the Board's report and recommendation.
Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board's recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Gregory B. Macaulay be, and he hereby is, publicly censured.